Citation Nr: 1537673	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-32 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to non-service connected (NSC) pension benefits for the period from April 8, 2008 to May 16, 2009. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from November 1965 to October 1967.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to NSC pension benefits.  Subsequently, in an August 2011 decision, NSC pension benefits were granted effective May 16, 2009 due to the Veteran being age 65 or older.  The period from April 8, 2008 (the date of the Veteran's claim) to May 16, 2009, remained on appeal.  

The Board has reviewed the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS) and the electronic records contained in the Virtual VA system to ensure consideration of the totality of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case in order to seek clarification as to whether or not NSC pension for the period from April 8, 2008 to May 16, 2009 has already been awarded.  By way of history, the Veteran filed a Veteran's Application for Compensation and/or Pension (VA Form 21-526), seeking NSC pension benefits, which was received by the RO on April 8, 2008.  Entitlement to NSC pension benefits was denied by the San Juan RO in a January 2009 rating decision, and the Veteran submitted a notice of disagreement in March 2009.  The Veteran submitted another VA Form 21-526 in December 2009, seeking NSC pension benefits.  In February 2010, an administrative decision from the Philadelphia RO and Pension Center granted NSC Improved Pension based on the Veteran's December 2009 claim.  In an August 2011 administrative decision, the San Juan RO granted NSC pension benefits effective May 16, 2009 due to the Veteran being age 65 or older.  The August 2011 decision also indicated that the period from April 8, 2008 (the date of the Veteran's claim) to May 16, 2009, remained on appeal.  

In a September 2012 rating decision contained in the Virtual VA file, the San Juan RO awarded the Veteran entitlement to NSC pension benefits, from April 8, 2008, the date of the Veteran's claim, through May 15, 2009 on an extraschedular basis "subject to approval by the Service Center Manager."  The codesheet attached to the September 2012 rating decision reflected the award of NSC benefits from April 8, 2008, and a September 2012 document titled "VACOLS Appealed Issues" noted "entitlement for pension from 4-08-2008 granted rating of 9-25-2012."   A subsequent codesheet in April 2015 also reflects the award of NSC benefits from April 8, 2008.

However, the record does not contain a copy of a notice letter sent to the Veteran in connection with the September 2012 rating decision.  Additionally, the San Juan RO included the issue of entitlement to NSC pension benefits for the period from April 8, 2008 to May 16, 2009 in the April 2013 supplemental statement of the case (SSOC).  The Veteran also submitted a response to the SSOC in May 2013, indicating that he believed that NSC pension benefits for the period from April 8, 2008 to May 16, 2009 should have been awarded.  The San Juan RO then certified the issue of entitlement to NSC pension benefits for the period April 8, 2008 to May 16, 2009 to the Board in May 2015.  

As such, this matter must be returned to the AOJ for clarification as to whether NSC pension benefits for the period from April 8, 2008 to May 16, 2009 has already been awarded.  If so, the AOJ must take the necessary steps to ensure that this determination has been properly effectuated; or in the alternative, issue an SSOC adjudicating this matter.     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify whether the Veteran has been awarded NSC pension benefits for the period from April 8, 2008 to May 16, 2009, and if so, take the necessary steps to ensure that this determination has been properly effectuated.  

2.  If the claim remains denied, the Veteran should be issued an SSOC, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




